Citation Nr: 1314482	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for mood disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).  

The Veteran served on active duty from February 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran later testified before an Acting Veterans Law Judge at a March 2013 video-conference hearing.  A transcript of the hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the claim on appeal.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

In testimony during the Veteran's March 2013 video-conference Board hearing, the Veteran, his spouse, and son testified that the Veteran's psychiatric symptoms had worsened since his last VA examination in 2011.  The Veteran testified that he had problems with his memory (hrg. tr. at pg. 3), and his wife testified that he continued to be seen at a VA facility on a regular basis.  She also noted that the Veteran had also been diagnosed as having Alzheimer's dementia (hrg. tr. at pgs. 3-4).  She further noted that the Veteran's symptoms included frustration, and aggravation, particularly when he had trouble understanding what people were telling him (pg. 5).  His son said that the Veteran mainly sat on the patio and listened to the radio (pg. 6). The Veteran and his wife noted that he no longer enjoyed participating in past hobbies, such as hunting or fishing.  He was socially isolated (pgs. 7-8).  His son thought that his father had become more withdrawn the last two years (pg. 8).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that a current evaluation of the Veteran's psychiatric symptomatology would prove helpful in adjudicating the merits of the claim.  Moreover, the testimony of the Veteran and his family during his recent Board hearing plausibly and strongly suggest the view that the Veteran's mood symptomatology is worse than that reflected in the September 2011 VA examination report.  Moreover, it has been reported that the Veteran now has Alzheimer's dementia.  It is unclear as to whether this is part and parcel of the already service-connected psychiatric disorder, and, if not, whether impairment associated with that condition can be differentiated from those associated with the service-connected mood disorder.  

Therefore, a new and contemporaneous VA examination should be administered to determine the Veteran's current disability.  See 38 C.F.R. § 3.159 (2012); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

Thus, the Board finds that a remand for a new VA examination is necessary in order to fairly address the merits of his claim.  Also on remand, the RO/AMC should inquire of the Veteran and his representative as to the names and addresses of all private and VA providers who have treated his psychiatric disorder and should attempt to obtain these records that are not already of record before a new VA examination is scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask that the Veteran identify any additional medical treatment he has received for the psychiatric condition(s) on appeal.  Obtain all identified records.  If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1) (2012), whereas subpart (c)(2) controls if they are.  Also appropriately notify him if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1) (2012).  

2.  After receipt of the requested information, the RO/AMC shall schedule the Veteran for an appropriate VA mental disorder examination to determine the current severity of his service-connected mood disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  

All necessary studies or tests, to include psychological testing, should be accomplished.  The examiner is also asked to address whether Alzheimer's dementia is demonstrated, and, if so, whether the condition is part and parcel of the service-connected mood disorder or a separate disorder, not associated with the mood disorder.  

If it is determined that Alzheimer's dementia exists, but is separate from the service-connected mood disorder, to the extent possible, the examiner must state the extent of the Veteran's mood disorder impairments, and differentiate between the nature and extent of symptoms due to any nonservice-connected impairment and the symptoms due to service-connected mood disorder.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF) for the service-connected psychiatric disorder.  The examiner also should indicate the degree of social and occupational impairment due to the service-connected psychiatric disorder.  

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC will readjudicate the Veteran's claim for an initial rating in excess of 30 percent for mood disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), provided an appropriate time to respond, and the case should thereafter be returned to the Board for the purpose of further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



